Name: Commission Regulation (EC) No 1664/94 of 8 July 1994 introducing specific rules for the amendment and distribution of the second tranche of certain textile quotas established under Council Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  trade;  cooperation policy;  international trade
 Date Published: nan

 No L 176/4 Official Journal of the European Communities 9. 7. 94 COMMISSION REGULATION (EC) No 1664/94 of 8 July 1994 introducing specific rules for the amendment and distribution of the second tranche of certain textile quotas established under Council Regulation (EC) No 517/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, and the second for other applicants ; whereas the share reserved for each category of importer should be set at a level which, while taking due account of traditional trade flows, nevertheless affords non-traditional importers signi ­ ficant access to the quotas established by Regulation (EC) No 517/94 ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bila ­ teral agreements, protocols or other arrangements, or by other specific Community import rules ('), amending Commission Regulation (EC) No 1470/94 (2), and in parti ­ cular Article 17 (3) and (6) and Articles 20 and 21 (2) and (3) thereof, Whereas it is advisable, in the interests of equity, again to limit the amount which may be allocated to a traditional importer for each category and country concerned to the level of that importer's actual imports from those catego ­ ries and countries in 1992 and, where the aggregate quan ­ tities to be allocated to traditional importers exceed the share reserved for them, to provide, in the interests of sound management, for a pro rata reduction in the quan ­ tities allocated to each ; Whereas Commission Regulation (EC) No 934/94 (3) established specific rules for the management and distri ­ bution of certain quantitative textile quotas established by Regulation (EC) No 517/94 and, for the purposes of managing these quotas, opened a first tranche for distri ­ bution on the basis of the requests notified by the Member States' competent authorities before 31 March 1994 : Whereas the share reserved for the other operators will be dealt with in the chronological order in which the Member States' notifications are received, in order to give access to as many importers as possible, and an upper limit should again be set on the quantity an importer may receive from each category and country ; Whereas the management of these quotas calls for the rapid opening of a second tranche and provision to be made, on the one hand, for that tranche to be distributed on the basis of requests lodged with the competent autho ­ rities of the Member States and notified to the Commis ­ sion between 31 March and 11 July 1994 inclusive and, on the other, for it to cover quantities not covered by the first tranche plus any quantities which the Commission allocated from the first tranche, but for which no import authorization has been issued, or which, an import autho ­ rization having been issued, have not been taken up by the operators concerned within 90 days of the authoriza ­ tion being issued ; Whereas it should be stipulated, in the interests of clarity, that a traditional importer's allocation from this second tranche may not exceed the quantities imported by that importer in 1992 for which no import authorization has been issued under Regulation (EC) No 934/94 ; whereas, in order to afford as many importers as possible access to the quota share not specifically reserved for traditional importers such access should be limited to importers who failed to obtain an import authorization for the category and country in question under the first tranche and those who obtained such an authorization under Regulation (EC) No 934/94 and are able to satisfy the Member States' competent authorities that they have imported the products concerned before 12 July 1994 ; Whereas the second tranche should also be allocated using a method which takes account of traditional trade flows in order to ensure a progressive transition towards the system provided for in Regulation (EC) No 517/94 ; whereas the second tranche should therefore be divided into two parts, the first reserved for traditional importers Whereas, with a view to making optimal use of the quan ­ tities that will be confirmed under this Regulation, the validity of import authorizations should again be set at 90 days from the date of issue by the Member States, and such issue, which, under Article 19 of Regulation No 517/94, has to occur within five working days of notifica ­ tion of the Commission's decision, should be authorized only where the operators concerned are able to show the (') OJ No L 67, 10. 3 . 1994, p. 1 . O OJ No L 159, 28. 6. 1994, p. 14. 0 OJ No L 107, 28. 4. 1994, p. 19. 9 . 7. 94 Official Journal of the European Communities No L 176/5 If the aggregate quantities for allocation to traditional importers on the basis of the quantities notified by Member States exceed the share reserved for such impor ­ ters, the quantities allocated to each will be reduced pro rata. existence of a contract and certify that they have not already received an import authorization in the Commu ­ nity issued by a Member State under this Regulation for the category and country concerned ; Whereas confirmation by the Commission, in accordance with the specific management and distribution rules introduced by this Regulation, of the quantities which will be notified to it between 31 March and 11 July 1994 inclusive, calls for the full cooperation of the Member States, and in particular the communication of certain data ; whereas it is therefore necessary to specify the infor ­ mation required and provide that it be supplied as soon as possible, in order to allow rapid confirmation by the Commission ; Whereas the measures for which this Regulation provides are in accordance with the opinion of the Committee established by Regulation (EC) No 517/94, Article 5 Without prejudice to Article 6, requests for import authorizations submitted by other non-traditional opera ­ tors and notified to the Commission will be dealt with in chronological order of their receipt from the Member States. Requests will be met up to the maximum indicated for each category in Annex III. Should the Commission find, on the basis of notifications from Member States, that a proportion of the share reserved for non-traditional operators remains unused, the maximum may be increased in accordance with the procedures laid down in Article 25 of Regulation (EC) No 517/94. HAS ADOPTED THIS REGULATION : Article 6 Without prejudice to Article 4, a traditional importer may receive a new allocation only for quantities for which no import authorization has yet been issued pursuant to Regulation (EC) No 934/94, and a non-traditional importer only if goods have actually been imported before 12 July 1994 under an authorization obtained pursuant to Regulation (EC) No 934/94 for the category and country concerned. Article 7 Import authorizations issued By the competent authorities in the Member States shall be valid for 90 days from the date of iussue. Import authorizations will be granted by the Member States' competent authorities only where the importer concerned is able to show the existence of a contract and certify in writing that he has not already had an import authorization in the Community issued under this Regu ­ lation for the category and the country concerned. Article 1 This Regulation lays down certain specific rules for the management and distribution of the second tranche of the quantitative quotas established for 1994 by Council Regulation (EC) No 517/94 and listed in Annex I to this Regulation . Article 2 The second tranche of the quantitative quotas referred to in Article 1 , which covers the quantities listed in Annex II, will be distributed according to the methods set out in this Regulation on the basis of requests for import autho ­ rizations submitted to the Member States' competent authorities and notified to the Commission between 31 March and 11 July 1994 inclusive. Article 3 The second tranche referred to in Article 2 is divided into two parts as indicated in Annex II to this Regulation, the first reserved for traditional importers and the second for other importers. In order to be considered a traditional importer of a cate ­ gory of products originating in one of the countries referred to in Annex II, an importer must furnish proof to the Member States' competent authorities of having imported products falling within the same category and originating in the same country in 1992. Article 4 The amount allocated to a traditional importer for a given category and country may not exceed his actual imports of that category from that country in 1992. Article 8 Member States shall inform the Commission as soon as possible : (a) of quantities allocated by the Commission under the first tranche for which no import authorization has been issued and of quantities for which an authoriza ­ tion has been issued but which have not been used by the operators concerned within 90 days of the date of issue of such authorization ; 9 . 7. 94No L 176/6 Official Journal of the European Communities (b) for every notification made in the period from 31 March to 11 July 1994 inclusive, of the quantities required by each importer, by category and country, indicating :  in the case of requests from traditional importers within the meaning of Article 3 , the quantities imported by each of them during 1992 and the amount for which no import authorization has yet been issued pursuant to Regulation (EC) No 934/94,  in the case of requests from other importers, the quantities imported on the strength of import authorizations issued pursuant to Regulation (EC) No 934/94. Article 9 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1994. For the Commission Leon BRITTAN Member of the Commission 9. 7. 94 Official Journal of the European Communities No L 176/7 ANNEX I Quantitative restrictions referred to in Article 1 Third country Category Unit Quantities China ex 13 (') 1 000 pieces 150 ex 18 (') tonnes 98 ex 20 (') tonnes 10 ex 24 (") 1 000 pieces 120 ex 39 (') tonnes 10 ex 78 (') tonnes 3 1 1 5 tonnes 450 117 tonnes 450 118 tonnes 950 120 tonnes 63 ex 136 (') (2) tonnes 285 156 tonnes 760 1 57 tonnes 5 400 159 tonnes 3 020 161 tonnes 10 777 North Korea 4 1 000 pieces 285 5 1 000 pieces 119 6 1 000 pieces 144 7 1 000 pieces 93 8 1 000 pieces 133 15 1 000 pieces 107 21 1 000 pieces 2 857 76 tonnes 74 78 tonnes 115 Republics of 2 tonnes 8 544 Bosnia-Herzegovina, 2a tonnes 1 931 Croatia and the former , . ... ... v .  , .. 6 1 000 pieces 954Yugoslav Republic r of Macedonia ^ ^ pieces 571 8 1 000 pieces 2 568 16 1 000 pieces 567 (') Categories marked by 'ex cover products other than those of wool or fine hairs, cotton or synthetic or artificial textile materials. (2) This category only covers woven fabrics and other silk products other than unbleached, scoured or bleached falling within CN 5007 20 19 , 5007 20 31 , 5007 20 39, 5007 20 41 , 5007 20 59, 5007 20 61 , 5007 20 69, 5007 20 71 , 5007 90 30 , 5007 90 50, 5007 90 90. No L 176/8 Official Journal of the European Communities 9. 7. 94 ANNEX II Repartition of the second tranche to be allocated with regard to importers' requests submitted and notified to the Commission between 31 March and 11 July 1994 included Third country Category Unit Quantities reserved Quantities reserved for traditional for other importers importers Total China ex 13 0 pieces 31 950 13 050 45 000 ex 1 8 (l) kilogrammes 20 874 8 526 29 400 ex 20 (') kilogrammes 4 106 1 677 5 783 ex 24 (') pieces 57 108 23 326 80 434 ex 39 0 kilogrammes 4 868 1 989 6 857 ex 78 0 kilogrammes 639 261 900 115 kilogrammes 132 465 54 105 186 570 117 kilogrammes 263 000 107 422 370 422 118 kilogrammes 310 324 126 752 437 076 120 kilogrammes # 13 419 5 481 18 900 ex 13600 kilogrammes 60 705 24 795 85 500 156 kilogrammes 161 880 66 120 228 000 1 57 kilogrammes 1 637 290 668 752 2 306 042 1 59 kilogrammes 643 260 262 740 906 000 161 kilogrammes 3 423 072 1 398 156 4 821 228 North Korea 4 pieces 161 880 66 120 228 000 5 pieces 25 347 10 353 35 700 6 pieces 39 705 16 218 55 923 7 pieces 19 809 8 091 27 900 8 pieces 57 794 23 606 81 400 15 pieces 22 791 9 309 32 100 21 pieces 608 541 248 559 857100 76 kilogrammes 26 270 10 730 37 000 78 kilogrammes 47 570 19 430 67 000 Republics of 2 kilogrammes 4 274 987 1 746 122 6 021 109 Bosnia-Herzegovina, 2a kilogrammes 1 342 610 548 390 1 891 000 Croatia and the former 6 pieces 316 066 129 098 445164 Yugoslav Republic 7 pieces 121 623 49 677 171 300 of Macedonia 8 pieces 1 456 636 594 964 2 051 600 16 pieces 206 858 84 491 291 349 (') Categories marked by 'ex cover products other than those of wool or fine hairs, cotton or synthetic or artificial textile materials. 0 This category only covers woven fabrics and other silk products other than unbleached, scoured or bleached falling within CN codes 5007 2019, 5007 20 31 , 5007 20 39, 5007 20 41 , 5007 20 59, 5007 20 61 , 5007 20 69, 5007 20 71 , 5007 90 30, 5007 90 50, 5007 90 90. 9 . 7. 94 No L 176/9Official Journal of the European Communities ANNEX III Maximum amounts to be allocated to operators, others than those to be considered as traditional importers of the category and the country concerned Third country Category Unit Maximum amount China ex 13 pieces 250 ex 18 kilogrammes 100 ex 20 kilogrammes 100 ex 24 pieces 250 ex 39 kilogrammes 100 ex 78 kilogrammes 100 115 kilogrammes 500 117 kilogrammes 500 118 kilogrammes 1 000 120 kilogrammes 100 ex 136 kilogrammes 500 156 kilogrammes 500 1 57 kilogrammes 500 159 kilogrammes 250 161 kilogrammes 250 North Korea 4 pieces 2 500 5 pieces 2 500 6 pieces 2 500 7 pieces 500 8 pieces 2 500 15 pieces 500 21 pieces 2 500 76 kilogrammes 500 78 kilogrammes 500 Republics of 2 kilogrammes 2 500 Bosnia-Herzegovina, 2a kilogrammes 2 500 Croatia and the former , Yugoslav Republic 6 P'eces 2 500 of Macedonia 7 Pieces 2 500 8 pieces 2 500 16 pieces 2 500